 Case 15-29579-RG           Doc 38     Filed 12/05/18 Entered 12/05/18 09:06:50              Desc
                                             Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                      Case No. 15-29579
         IBRAHIM KARAKOC
         HATICE KARAKOC
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Marie-Ann Greenberg, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 10/17/2015.

         2) The plan was confirmed on 06/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,318.00.

         10) Amount of unsecured claims discharged without payment: $73,253.02.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-29579-RG          Doc 38       Filed 12/05/18 Entered 12/05/18 09:06:50                         Desc
                                              Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor               $5,400.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                     $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $294.15
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,794.15

Attorney fees paid and disclosed by debtor:                 $1,000.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal        Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid           Paid
BANK OF AMERICA                  Unsecured           0.00           NA              NA            0.00         0.00
BANK OF AMERICA                  Unsecured           0.00           NA              NA            0.00         0.00
CAPITAL ONE                      Unsecured           0.00           NA              NA            0.00         0.00
CBNA                             Unsecured           0.00           NA              NA            0.00         0.00
CBNA                             Unsecured           0.00           NA              NA            0.00         0.00
CHASE                            Unsecured      8,907.00            NA              NA            0.00         0.00
CHASE BANK USA NA                Unsecured           0.00           NA              NA            0.00         0.00
CHASE CARD                       Unsecured           0.00           NA              NA            0.00         0.00
CHASE CARD                       Unsecured           0.00           NA              NA            0.00         0.00
CHASE CARD                       Unsecured           0.00           NA              NA            0.00         0.00
CITIBANK SD, NA                  Unsecured           0.00           NA              NA            0.00         0.00
CLEARSPRING LOAN SERVICES INC    Unsecured     61,616.00     62,219.66        62,219.66      2,371.64          0.00
IC SYSTEM                        Unsecured         144.00           NA              NA            0.00         0.00
JPM CHASE                        Unsecured           0.00           NA              NA            0.00         0.00
MIDLAND FUND                     Unsecured      2,361.00            NA              NA            0.00         0.00
MIDLAND FUND                     Unsecured      1,028.00            NA              NA            0.00         0.00
MIDLAND FUNDING                  Unsecured         586.00           NA              NA            0.00         0.00
SA-VIT ENTERPRISES               Unsecured          50.00           NA              NA            0.00         0.00
SELECT PORTFOLIO SERVICING INC   Secured           234.21        234.21          234.21        234.21          0.00
SUMMIT COLLECTION SVCS           Unsecured         329.00           NA              NA            0.00         0.00
WF / WB REC                      Unsecured           0.00           NA              NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 15-29579-RG           Doc 38      Filed 12/05/18 Entered 12/05/18 09:06:50                 Desc
                                              Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00              $0.00
       Mortgage Arrearage                                    $234.21            $234.21              $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00              $0.00
       All Other Secured                                       $0.00              $0.00              $0.00
 TOTAL SECURED:                                              $234.21            $234.21              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $62,219.66          $2,371.64              $0.00


Disbursements:

         Expenses of Administration                              $2,794.15
         Disbursements to Creditors                              $2,605.85

TOTAL DISBURSEMENTS :                                                                         $5,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/05/2018                             By:/s/ Marie-Ann Greenberg
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
